                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Cary Kieffer,

                        Plaintiff,     Case No. 17-cv-11307

v.                                     Judith E. Levy
                                       United States District Judge
Planet Fitness of Adrian, LLC
d/b/a Planet Fitness of Adrian, a   Mag. Judge Stephanie Dawkins
domestic limited liability company, Davis

                        Defendant.

________________________________/

OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
   ENLARGE TIME TO FILE DISPOSITIVE MOTIONS [54]

     Defendant Planet Fitness of Adrian seeks an enlargement of time

to file a dispositive motion. (Dkt. 54.) The stipulated scheduling order has

a dispositive motion deadline of February 15, 2019. (Dkt. 51 at 3.)

Plaintiff Cary Kieffer’s responses to the most recent set of interrogatories

and production requests were due February 10, 2019 (Dkt. 54 at 14; Dkt.

56 at 2), but plaintiff did not respond until February 20, 2019. (Dkt. 54

at 12; Dkt. 56 at 2.) Three depositions were also scheduled to take place

before February 10, 2019, but plaintiff adjourned them. (Dkt. 54 at 12;
Dkt. 56 at 2.) On March 4, 2019, defendant filed a motion to enlarge the

time to file dispositive motions to March 30, 2019 (Dkt. 54), which

plaintiff opposes. (Dkt. 56.)

     Federal Rule of Civil Procedure 16 states that a scheduling order

“may be modified only for good cause and the judge’s consent.” Fed. R.

Civ. P. 16(b)(4). “The primary measure of Rule 16’s ‘good cause’ standard

is the moving party’s diligence in attempting to meet the case

management order’s requirements.” Inge v. Rock Fin. Corp., 281 F.3d

613, 625 (6th Cir. 2002) (internal quotation marks and citations omitted).

Whether the opposing party will suffer significant prejudice is also an

important consideration. See Leary v. Daeschner, 349 F.3d 888, 906–07

(6th Cir. 2003). In Andretti v. Borla Performance Industries, Inc., good

cause existed where the plaintiff did not “complete his compelled

responses to [defendant’s] discovery requests until after the scheduled

dispositive motion deadline” and the modification was affirmed because

the plaintiff also made no showing of prejudice. 426 F.3d 824, 830 (6th

Cir. 2005). Consent to modify a scheduling order is left to the sound

discretion of the district judge. See Leary, 329 F.3d at 905–06.




                                    2
     Despite plaintiff’s opposition, defendant satisfies good cause and

the Court will modify the schedule. Defendant raises two arguments

showing good cause: first, plaintiff did not respond to interrogatories and

requests for discovery production until after the dispositive motion

deadline, and second, plaintiff adjourned three depositions scheduled to

take place before the dispositive motion deadline. (Dkt. 54 at 13.) Plaintiff

does not dispute this. (Dkt. 56 at 4.) Plaintiff makes no showing of

prejudice it would suffer were the scheduled modified. (See Dkt. 56.) As

in Andretti, plaintiff did not respond in a timely manner to discovery

before the dispositive motion deadline and failed to show prejudice.

Furthermore, there is additional good cause, the depositions that

plaintiff adjourned, which also counsels in favor of granting the motion

to modify the schedule.

      Plaintiff responds that neither his late responses to the

interrogatories and production requests nor the adjourned depositions

form a basis for a dispositive motion because defendant already had the

documents requested or was aware of the documents and could have

subpoenaed them. (Dkt. 56 at 2–3.) Plaintiff also asserts that he




                                     3
adjourned the depositions to save costs before the settlement conference

on March 1, 2019. (Id. at 3.)

     These arguments are unpersuasive. First, it is reasonable that

defendant was depending on a lack of new information as much as new

information from plaintiff’s responses and the adjourned depositions to

determine whether it would file a dispositive motion. Moreover, were the

Court to accept this argument, parties could evade the scheduling order

and dictate whether the opposing party needs the discovery materials to

file a dispositive motion. Second, plaintiff’s argument that he sought to

cut costs by adjourning the depositions has no bearing on whether

defendant has good cause to support this modification or whether

plaintiff would suffer prejudice were the Court to grant the modification.

     Accordingly, defendant’s motion (Dkt. 54) is GRANTED. Parties

must file dispositive motions on or before April 12, 2019. All other dates

in this case remain unaffected.

     IT IS SO ORDERED.

Dated: March 26, 2019                   s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge

 


                                    4
